UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5319


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LEONARDO HECTOR ROSADO,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00011-WO-1)


Submitted:   October 27, 2011             Decided:   November 4, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Ripley Rand, United States Attorney, Michael F.
Joseph, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leonardo     Hector   Rosado        was    charged    with    possession

with intent to distribute cocaine, in violation of 21 U.S.C.

§ 841(a)(1) (2006).            Following a jury trial, Rosado was found

guilty       and    the   district   court      sentenced      him   to     121    months’

imprisonment.         Rosado timely appealed.             We affirm.

               On appeal, Rosado makes three claims: (1) the district

court       erred    in   giving   the   jury      an    Allen *   charge    instead    of

declaring a mistrial; (2) the district court erred in applying a

two-level sentencing enhancement for obstruction of justice; and

(3) Rosado’s sentence is substantively unreasonable because it

is greater than necessary to accomplish the goals of 18 U.S.C.

§ 3553(a) (2006).

               This Court reviews a district court’s decision to give

an Allen charge and its content for abuse of discretion.                            United

States v. Hylton, 349 F.3d 781, 788 (4th Cir. 2003).                              An Allen

charge is generally given to a deadlocked jury to inform jurors

that there is no reason to believe another jury would be better

able to decide the case, that it is important that a unanimous

verdict       be    reached,   and   that    all    jurors     should     consider     the

opinions of jurors who favor a different result.                          United States

v. Burgos, 55 F.3d 933, 935-36 (4th Cir. 1995).                       Rosado does not

        *
            Allen v. United States, 164 U.S. 492 (1896).



                                            2
challenge the content of the district court’s Allen charge; only

the court’s decision to issue the charge rather than to declare

a mistrial.

             We   accord       great      deference     to    the      trial    judge’s

decision     in   such    matters       because   the   judge    “is    in     the    best

position to assess . . . whether the jury will be able to reach

a just verdict if it continues to deliberate.”                       Renico v. Lett,

130   S.    Ct.   1855,     1863    (2010).        Here,      the    district        court

carefully explained its exercise of that discretion, noting that

the jury had not spent many hours deliberating before declaring

its impasse, that it was “still early in the process,” and that

“further deliberations . . . w[ould] be appropriate.”                           Because

we perceive no abuse of discretion in the district court’s well-

reasoned     decision     to     issue    an    Allen   charge       rather    than     to

declare a mistrial, we reject Rosado’s argument.

             Next, Rosado contends that the obstruction of justice

sentencing     enhancement       was     inappropriate       because    the    evidence

did   not    support      such     an    enhancement.         When     reviewing      the

district court’s application of the Sentencing Guidelines, we

review findings of fact for clear error and questions of law de

novo.       United States v. Llamas, 599 F.3d 381, 387 (4th Cir.

2010).      A two-level enhancement under § 3C1.1 is warranted if a

defendant “willfully obstructed or impeded” the prosecution of

the offense of conviction with conduct relevant to that offense.

                                            3
U.S.S.G. § 3C1.1.             Commission of perjury constitutes such an

obstruction.           Id.      at    cmt.     n.4(b).             Application        of     the

obstruction      enhancement         based   upon         perjurious      trial      testimony

requires a finding by the sentencing court that the defendant,

while under oath, “(1) gave false testimony; (2) concerning a

material matter; (3) with the willful intent to deceive (rather

than   as   a    result    of     confusion,        mistake,       or    faulty      memory).”

United States v. Jones, 308 F.3d 425, 428 n.2 (4th Cir. 2002).

“The     sentencing       court      also    must         specifically         identify       the

perjurious       statements       and   make     a       finding    either      as    to     each

element     of   perjury      or     that    encompasses           all    of    the    factual

predicates for a finding of perjury.”                        Id. (internal quotation

marks omitted).         Our review of the record leads us to conclude

that the district court did not err in finding certain portions

of Rosado’s trial testimony constituted obstruction of justice

under these standards.

             Lastly,         Rosado     contends           that        his     sentence       is

substantively         unreasonable.            We        review    a     district      court’s

sentence        for    reasonableness            under       an        abuse-of-discretion

standard.        Gall v. United States, 552 U.S. 38, 51 (2007); see

also United States v. Pauley, 511 F.3d 468, 473-74 (4th Cir.

2007).       Upon      ensuring       that     the        sentencing         court    made    no

significant       procedural         errors,        we     consider      the     substantive

reasonableness of the sentence imposed, taking into account the

                                             4
totality   of   the     circumstances.       Gall, 552 U.S.    at    51.    We

presume that a sentence within a properly-calculated Guidelines

range is reasonable.           United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).        That presumption may be rebutted by a showing

“that the sentence is unreasonable when measured against the

§ 3553(a) factors.”            United States v. Montes-Pineda, 445 F.3d
375, 379 (4th Cir. 2006) (internal quotation marks omitted).

After a thorough review of the record, we conclude Rosado has

failed to rebut the presumption that his sentence within the

Guidelines range — indeed, at the bottom end of that range — is

substantively reasonable.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented       in     the    materials

before   the    Court    and    argument   would     not    aid   the     decisional

process.

                                                                            AFFIRMED




                                       5